PRESIDING JUSTICE WELCH delivered the opinion of the court: Plaintiff Fred A. Koehler instituted this action against his employer, defendant Illinois Central Gulf Railroad Company, in the circuit court of St. Clair County. He alleged in his complaint that he had been wrongfully discharged from his employment for exercising his rights under the Federal Employers’ Liability Act or FELA (45 U.S.C. sec. 51 et seq.). The defendant moved to dismiss the complaint, but the trial court denied that motion. At the defendant’s request, the court certified a question for interlocutory appeal, and we granted defendant’s application for leave to appeal. (87 Ill. 2d R. 308.) We must reverse the decision of the trial court because an employee who is covered by a collective bargaining agreement prohibiting termination without just cause may not maintain a tort action against his employer for retaliatory discharge. The plaintiff’s employment with the defendant was terminated in 1979. At that time, an action brought by the plaintiff against the defendant under the FELA was pending in the circuit court of St. Clair County, and, in 1974, the plaintiff obtained a verdict in his favor against the defendant in a suit brought under the same enactment. As a member of the Brotherhood of Railway Carmen of America, their Helpers and Apprentices, the plaintiff was protected by a collective bargaining agreement between the defendant and the System Federation No. 99, Railway Employees’ Department, AFL-CIO. That agreement prohibited the unjust termination of employment and provided for a grievance procedure in the case of violation of the agreement. In December 1979, the plaintiff’s local union submitted a grievance on his behalf to the defendant. It was denied. Pursuant to the collective bargaining agreement, an appeal from this denial was taken within the defendant. The grievance was again denied. In February 1981, the Brotherhood of Railway Carmen submitted the plaintiff’s claim to the National Railroad Adjustment Board. That claim was still pending when the notice of appeal was filed in the present case. In 1983, a hearing was held on the plaintiff’s claim, the board rendered its decision, and the plaintiff was reinstated as an employee of the defendant, with full seniority, but without retroactive pay or benefits. The question certified by the trial court was whether an employee whose employment is covered by the Railway Labor Act (45 U.S.C. sec. 151 et seq.), portions of which are incorporated by reference into the grievance procedures in the collective bargaining agreement at bar, may bring a wrongful discharge action in State court without exhausting the remedies provided by that act. Of course, the plaintiff has now exhausted those remedies by pursuing his claim to a successful conclusion. The focus of the briefs in this court is instead upon whether the remedies established by the act preempt any State tort action for wrongful discharge. Subsequent to oral argument in this case, we filed an opinion in Mouser v. Granite City Steel Division (1984), 121 Ill. App. 3d 834, 460 N.E.2d 115. In Mouser, we examined conflicting decisions in the appellate court and the Illinois Federal courts on the issue of whether an employee covered by a collective bargaining agreement preventing discharge without just cause could bring an action for wrongful discharge against his employer. We observed that the policies behind that judicially created tort were not present in the case of an employee covered by such an agreement. Along with the majority of districts in this court, and the Federal courts in this State, we concluded that the tort of wrongful or retaliatory discharge was not available to an employee whose employment was governed by a collective bargaining agreement proscribing termination of employment without just cause. There is no question that the plaintiff here is covered by such an agreement. Under Mouser, then, he may not maintain an action in tort for wrongful discharge under Illinois law. Having decided that no Illinois tort remedy supports the plaintiff’s complaint, we need not decide whether such a remedy would be preempted by Federal law if it existed. Accordingly, the decision of the circuit court of St. Clair County is reversed and the plaintiff’s complaint is dismissed with prejudice. Order reversed; complaint dismissed with prejudice. JONES, J., concurring.